Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 03/01/2021.
Claims 1-18 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cushion held by the housing such that the first direction intersects the cushion” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s) (See 112 claim rejection below for explanation).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 1, the claim recites in part "a cushion held by the housing such that the first direction intersects the cushion”, considering the claims as a whole, and in light of the specification and drawings, the boundaries of the protected subject matter are not clearly delineated and the scope of the claimed subject matter is unclear. Indeed, it is unclear as to how the first direction is intersecting the cushion. The first direction is understood to be the horizontal direction in which the battery holder moves/slides. Figs. 2 and 6 shows the movement of the battery holder as it slides in the first direction however the first direction does not appear to intersect with the cushion. Furthermore, it can be seen that the first direction is above the cushion and does not intersect the cushion. Clarification is needed. For examination purposes, as best understood, the Office has interpreted the above recitation to mean that the battery holder moves in a direction towards the cushion.
Regarding claim 18, the claim recites in part "power tool according to claim 17, wherein the first direction is substantially parallel to the driving axis.”  (emphasis added), However, none of the claims on which claim 18 depends on recites “a driving axis” and as such the limitation “the driving axis” lacks sufficient antecedent basis. Furthermore because of the ambiguity it is unclear if more than one “driving axis” is being claimed. Clarification is needed. For examination purposes, as best understood, the Office has interpreted the above recitation to mean “power tool according to claim 13, wherein the first direction is substantially parallel to the driving axis” for proper antecedent basis and consistency.
Claims 2-18 are also rejected due to their direct or indirect dependency on claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REJMAN et al. (PG Pub 20120171539 A1) hereinafter referred to as REJMAN.
Regarding claim 1, REJMAN discloses a power tool (20a) comprising: a motor ((Implicit, “hammer drill, percussion drill etc”, [0004]));
 a housing (36a) that houses the motor (Implicit, “hammer drill, percussion drill etc”, [0004]); 
a battery holder (12a) held by the housing (36a) to be movable at least in a first direction (via up and down sliding motion, Fig. 1) relative to the housing (36a), the battery holder (12a) being configured to removably receive a battery (10a) for supplying electric power to the motor ([0004]); and 
and a cushion (24a) held by the housing (36a) such that the first direction (Up and down direction of the battery holder) intersects the cushion (24a), wherein, when the battery (10a) is attached to the battery holder (12a), the cushion (24a) is directly or indirectly disposed between the battery (10a) and the housing (36a) (Fig. 1).
REJMAN further teaches:
Regarding claim 2, comprising a biasing member (14a) configured to bias the battery holder (12a) away from the cushion (24a) in the first direction (Fig. 1).
Regarding claim 3, wherein: when an external force toward the cushion (24a) is not applied to the battery holder (12a), the battery holder (12a) is held in an initial position by a biasing force of the biasing member (14a), 
the cushion (24a) is configured such that the cushion (24a) is spaced apart from the battery (10a) attached to the battery holder (12a) when the battery holder is in the initial position and the cushion (24a) comes into contact with the battery (10a) in response to movement of the battery holder from the initial position (Examiner contends that when enough external force is applied to the battery holder such as hitting the floor, can cause the battery holder to move in the upward direction enough that the battery comes in contact with the cushion).
Regarding claim 4, wherein the cushion is configured to come into contact with the battery at multiple positions (Examiner contends that when enough external force is applied to the battery holder such as hitting the floor, can cause the battery holder to move in the upward direction enough that the battery comes in contact with the cushion and as such will contact the battery at multiple positions).
Regarding claim 5, wherein the cushion (24a) is disposed at a forward side in an advancing direction of the battery when the battery (10a) is moved to be attached to the battery holder (Fig. 1).
Regarding claim 6, wherein the housing (36a) and the battery holder (12a) are engaged with each other to be slidable relative to each other (Fig. 1).
Regarding claim 7, wherein the first direction (Up and down direction) is substantially parallel to a second direction (Up and down direction) in which the battery (10a) is moved to be attached to and detached from the battery holder (36a, Fig. 1).
Regarding claim 9, wherein the battery holder (12a) is movable relative to the housing in multiple directions including the first direction (Fig. 1).
Regarding claim 13, wherein: the power tool is formed as a power tool having a hammer mechanism [0004] that is configured to linearly drive a tool accessory along a driving axis, using power generated by the motor, and when the battery is attached to the battery holder, a portion of the battery forms a portion of an outline of the power tool (Fig. 1).
Regarding claim 14, wherein the cushion is configured to come into contact with the battery at multiple positions (Examiner contends that when enough external force is applied to the battery holder such as hitting the floor, can cause the battery holder to move in the upward direction enough that the battery comes in contact with the cushion and as such will contact the battery at multiple positions).
Regarding claim 15, wherein the cushion (24a) is disposed at a forward side in an advancing direction of the battery when the battery (10a) is moved to be attached to the battery holder (Fig. 1).
Regarding claim 16, wherein the housing (36a) and the battery holder (12a) are engaged with each other to be slidable relative to each other (Fig. 1).
Regarding claim 17, wherein the first direction (Up and down direction) is substantially parallel to a second direction (Up and down direction) in which the battery (10a) is moved to be attached to and detached from the battery holder (36a, Fig. 1).

Claim(s) 1, 8, 10-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorson et al. (PG Pub 20140326477 A1) hereinafter referred to as Thorson.
Regarding claim 1, Thorson discloses a power tool (10) comprising: a motor (18);
 a housing (14) that houses the motor (18); 
a battery holder (74) held by the housing (14) to be movable at least in a first direction (side to side motion due to vibration) relative to the housing (14), the battery holder (74) being configured to removably receive a battery (30) for supplying electric power to the motor ([0019]); and 
and a cushion (78) held by the housing (14 via 106) such that the first direction (side to side motion) intersects the cushion (78), wherein, when the battery (30) is attached to the battery holder (74), the cushion (78) is directly or indirectly disposed between the battery (30) and the housing (14) (Fig. 1).
Regarding claim 8, wherein the first direction is substantially parallel to the driving axis (Fig. 2).
Regarding claim 10, wherein the battery holder (74) comprises: a first terminal (contacts of block 82, [0028]) that is electrically connectable with a second terminal (58) of a battery (30); a terminal block (82) that supports the first terminal (contacts of block 82, [0028]); and a first member (86) and a second member (86) that are configured to hold the terminal block (82) interposed between the first member and the second member (Fig. 5).
Regarding claim 11, wherein: the battery (Fig. 3) comprises a case (outer shell, Fig. 3) and a locking member (50, 62), the locking member is movable between a first position at which the locking member protrudes from the case (first position- Fig. 3) and a second position (when engaged with 90) at which an amount of protrusion of the locking member (62) from the case is smaller than an amount of protrusion of the locking member (62) positioned at the first position (Fig. 3), and the battery holder (74) comprises an engagement part (90) that is engageable with the locking member (62) when the locking member is positioned at the first position (Fig. 3).
Regarding claim 12, wherein the housing comprises a contact part (106) configured to come into contact with the locking member (62) and to thereby move the locking member from the first position (Fig. 3) toward the second position (when engaged with 90) in a process in which the battery is moved to be attached to the battery holder.
Regarding claim 13, wherein: the power tool (10) is formed as a power tool having a hammer mechanism [0015] that is configured to linearly drive a tool accessory along a driving axis [0018], using power generated by the motor (18), and when the battery (30) is attached to the battery holder (74), a portion of the battery forms a portion of an outline of the power tool (Fig. 1).
Regarding claim 18, wherein the first direction is substantially parallel to the driving axis (Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of power tools having a battery holder and a cushion element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731